Campbell J.:
I concur entirely with my brother Christiancy, that the signers of the collateral bonds in question are not proper defendants for the reasons he has given. I am also of' opinion, that the law which authorized a mortgage to be executed by the plank road company was properly accepted. Whether any amendment to a charter is not Valid which is accepted by a majority in interest of the corporators, is a question upon which I express no opinion. This amendment is for a beneficial purpose, and. creates no charge or liability, except against the common property for a common object.
I think the mortgage in controversy is within the authority expressly granted by the statute. A power to-mortgage the whole, includes a power to mortgage less than -the whole, provided the whole is divisible. The company in question had authority to build a road beyond the limits covered by this security; but a forfeiture for its non-completion -could not, under the terms of the law, extend to the part actually completed within those limits. The light to take toll was not dependent on the completion of the road from Jackson to Lansing, but was apportioned according to the distance completed. The tolls are not made collectable in gross, but may be taken at *175intervals along the road as completed, for the several separate spaces travelled. The road is thus, in fact, divided up into a series of toll districts, where there maybe, and generally must be, separate receivers. There is, therefore, no practical difficulty, and no apparent objection to allowing any specific portion of the road, upon which separate tolls can be lawfully collected, to be mortgaged by itself.
It is true that no franchise which the law entrusts to the discretion of specific legal bodies can be exercised by any other person in violation of that trust. But it does not follow, because a certain authority is vested in a corporation, that its delegation must always amount to such a violation of trust. No corporation, for business purposes, was ever created which did not require a considerable portion of its affairs to be transacted by agents who are not corporate officers. In building a plank road, for example, the location of the road, and the steps necessary to secure the right of way against unwilling owners of land, must in general be acts of the corporation itself, and must derive their validity from the exercise of the discretionary authority which the charter has placed in particular hands. When the board of directors, or any other named body, are required to manage any particular business requiring the .exercise of a statutory discretion, they cannot give their authority to any one not authorized by statute to receive it. But those acts of a ministerial character, -which involve no further exercise of discretion than is called for in the business of private parties, transacted by ordinary business agencies, are usually allowed to be performed by corporation agents as freely as by private agents. The actual work of grading and planking a road is not a franchise which must be exercised by the directors or stockholders. The actual collection of tolls is not such a franchise. All of the peculiar corporate acts are done at corporate meetings by vote, if required to be done by the corporation itself; and I *176doubt whether anything not susceptible of being done at such a meeting, can be regarded as beyond their power to delegate to any person whom they may select, unless it has been confined by the charter itself to some particular officer or agent. And what this company could authorize to be managed by separate agents for the corporate benefit, may, I think, be mortgaged separately under the statute. The mortgagees, in taking charge of and managing the road, act precisely like any other persons who might be employed for a similar purpose, the only difference being that the moneys are applied, when collected, to the benefit of different parties.
In receiving a mortgage of corporate property, where there is a statutory power to mortgage, the mortgagees must necessarily take it subject to such duties or encumbrances as the law attaches to the enjoyment of the property mortgaged, but not to such as may exist against the corporation without reference to that property. It is not necessary, in the-case before us, to consider what liabilities are appended to the ownership of the portion of road mortgaged to the complainants, and I shall make no attempt to determine them.
Entertaining these views, I do not deem it necessary to express any opinion upon the power of the plank road company to make such a mortgage independent of the statute.
I am inclined to think that such a power exists in regard to such matters as require no strictly official or corporate interference to manage, and that it would, therefore, .cover the use and enjoyment of most of the corporate property. But in the absence of any express authority to alienate' or mortgage, a very serious question may arise, whether the alienee of such property may not take it subject to a somewhat larger liability, for corporate acts and omissions. As the law upon this subject cannot be regarded as very clearly defined upon all points, I prefer to reserve my opinion upon it, as the mortgage was made *177under a statutory power, and valid under that, beyond question.
I concur, therefore, in the result arrived at by my brother Ohristiancy.
Decree against the plank road company modified, and against the other parties reversed.